

115 HR 6637 IH: Vietnam Veterans Liver Fluke Cancer Study Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6637IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Zeldin (for himself, Mr. King of New York, Mr. Fitzpatrick, Mr. Suozzi, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to study and report on the prevalence of
			 cholangiocarcinoma in veterans of the Vietnam era, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vietnam Veterans Liver Fluke Cancer Study Act. 2.Study on the prevalence of chol­an­gio­car­ci­no­ma in veterans of the Vietnam era (a)Epidemiological studyNot later than 120 days after the date of enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Director of the Centers of Disease Control and Prevention of the Department of Health and Human Services, shall commence an epidemiological study on the prevalence of chol­an­gio­car­ci­no­ma in veterans of the Vietnam era, using data from the Veterans Affairs Central Cancer Registry and the National Program of Cancer Registries. The study shall—
 (1)identify the rate of incidence of chol­an­gio­car­ci­no­ma in veterans of the Vietnam era and in residents of the United States, from the beginning of the Vietnam era to the date of enactment of this Act; and
 (2)for each of the groups specified in paragraph (1), identify the percentage of individuals with cholangiocarcinoma by various demographic characteristics, including by age, gender, race, ethnicity, and the geographic location of the patient at the time of diagnosis.
 (b)Report to CongressNot later than one year after the completion of the study under subsection (a), the Secretary shall submit to Congress a report containing—
 (1)the results of the study under subsection (a); and (2)recommendations for administrative or legislative actions required to address issues identified in the study under subsection (a).
 (c)Continued tracking of cholangiocarcinoma in veterans of the Vietnam eraThe Secretary shall track the prevalence of chol­an­gio­car­ci­no­ma in veterans of the Vietnam era using the Veterans Affairs Central Cancer Registry, and provide such information to Congress as required under subsection (d).
 (d)Follow-Up reportsThe Secretary shall periodically submit to the Congress an updated report under subsection (b), as determined by the Secretary.
 (e)DefinitionsIn this section: (1)The term Secretary means the Secretary of Veterans Affairs.
 (2)The term Vietnam era has the meaning given such term in section 101 of title 38, United States Code. (3)The term veterans of the Vietnam era has the meaning given such term in section 4211 of title 38, United States Code.
				